2021 WI 10

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2016AP85-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Daniel Parks, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant-Respondent,
                            v.
                       Daniel Parks,
                                 Respondent-Appellant.

                            DISCIPLINARY PROCEEDINGS AGAINST PARKS

OPINION FILED:         February 11, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. HAGEDRON, J., dissents, joined by REBECCA GRASSL
BRADLEY, J.
NOT PARTICIPATING:



ATTORNEYS:
       For the respondent-appellant, there were briefs filed by
Daniel Parks, Peyton B. Engel, and Hurley, Burish & Stanton,
S.C., Madison.


     For the complainant-respondent, there was a brief filed by
Brenda K. Sunby, Wausau.
                                                                   2021 WI 10
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.   2016AP85-D


STATE OF WISCONSIN                       :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Daniel Parks, Attorney at Law:

Office of Lawyer Regulation,                                    FILED
           Complaint-Respondent,                           FEB 11, 2021
      v.                                                      Sheila T. Reiff
                                                           Clerk of Supreme Court
Daniel Parks,

           Respondent-Appellant.




      ATTORNEY reinstatement proceeding.      Reinstatement denied.



      ¶1   PER CURIAM.   We review a report filed by Referee John
Nicholas   Schweitzer,   recommending    that     the     court     reinstate

Attorney Daniel Parks' license to practice law in Wisconsin.

After careful review, we disagree with the recommendation and we

deny Attorney Parks' reinstatement petition.            We direct Attorney

Parks to pay the full costs of this reinstatement proceeding,

which are $6,370.43 as of July 16, 2020.

      ¶2   Attorney Parks was admitted to the practice of law in

Wisconsin in September 1991.       In 2013, Attorney Parks announced
he was leaving the law firm where he had been employed for 18
                                                                          No.    2016AP85-D



years.        Following Attorney Parks' departure, the law firm filed

a grievance with the Office of Lawyer Regulation (OLR) stating,

among other things, that it had discovered that Attorney Parks

had performed unauthorized legal work "on the side" ("non-firm

work") while employed by the firm.                  An investigation ensued and

in 2016, the OLR filed a disciplinary complaint against Attorney

Parks, alleging 19 counts of professional misconduct and seeking

a two-year license suspension.

     ¶3        Following     extensive      litigation,         amended        complaints,

and an appeal, this court accepted the referee's conclusion that

Attorney       Parks   had   committed      eight    of    14        alleged    counts    of

misconduct.1        See In re Disciplinary Proceedings Against Parks,

2018 WI 110, 384 Wis. 2d 635, 920 N.W.2d 505.                             We suspended

Attorney Parks' law license for 14 months for:

              Earning fees from non-firm legal work while employed

               by   the   firm,     in   violation        of    Supreme        Court   Rule

               (SCR) 20:8.4(c) and SCR 20:8.4(f);

              Arranging for two clients to perform work for him in
               exchange for a reduction of legal fees and otherwise

               reducing attorney fees without the firm's permission,

               in violation of SCR 20:8.4(c) and SCR 20:8.4(f);

              Accepting     an    unauthorized       $5,000          "gift"    from     two

               clients       in     violation       of         SCR      20:8.4(c)        and

               SCR 20:8.4(f);


     1 The       OLR   twice      amended   its     complaint,         dismissing      five
counts.

                                            2
                                                                       No.   2016AP85-D



             Working    on    client      files   on    an      unsecured    offsite

              computer belonging to another person, in violation of

              SCR 20:1.6(a); and

             Obtaining two signatures on a "release" designed to

              limit     Attorney    Parks'      liability,       without     properly

              clarifying      his   role   in   the     matter    in   violation    of

              SCR 20:8.4(c).2

     ¶4       In January 2020, Attorney Parks filed a petition for

reinstatement.3         The OLR opposed Attorney Parks' petition for

three primary reasons: (1) the OLR had learned of an action

involving Attorney Parks' insurance license; (2) the OLR had

concerns about aspects of Attorney Parks' 2018 tax returns; and

(3) the OLR argued that Attorney Parks' failure to reimburse his



     2 We dismissed five counts of alleged misconduct.  Several
of these counts alleged improper dealings with a friend and
client, C.D., involving a personal loan, SCR 20:1.8(a) and (b);
providing her with a form for a will, SCR 20:1.7(a)(2);
transferring the title of a vehicle, SCR 20:8.4(c); arranging
for a rent payment, SCR 20:8.4(c); and failure to clarify the
scope of his representation of two relatives of C.D.,
SCR 20:1.7(a)(2).    A claim of noncooperation with the OLR,
SCR 22.03(2) and (6), enforceable via SCR 20:8.4(h), was also
dismissed.
     3 By order effective January 1, 2021, this court amended a
number of supreme court rules pertaining to lawyer disciplinary
procedures,   including   rules  governing   reinstatement  from
disciplinary suspension, SCR 22.29 through 22.33. S. Ct. Order
19-06, 19-07, 19-08, 19-09, 19-10, 19-11, and 19-12, 2020 WI 62
(issued June 30, 2020, eff. Jan. 1, 2021).     The rules amended
pursuant to that order apply to reinstatement proceedings
commenced after January 1, 2021. Therefore, this reinstatement
proceeding is governed by the prior rules, in effect at the time
of the reinstatement petition.

                                           3
                                                                  No.       2016AP85-D



former firm and two clients reflected adversely on his request

for reinstatement.

     ¶5    On    May    29,   2020,     the    parties      filed       a    partial

stipulation regarding Attorney Parks' insurance license.                          The

referee conducted an evidentiary hearing on the reinstatement

petition in June 2020.        On June 24, 2020, the referee filed a

report    recommending    that   this       court   grant       Attorney      Parks'

reinstatement petition and impose the costs of the reinstatement

proceeding on Attorney Parks.           Neither party appealed from the

referee's recommendation so we consider this matter pursuant to

SCR 22.33(3).4

     ¶6    The    standards      that       apply   to      a     petition        for

reinstatement after a disciplinary suspension are set forth in

SCR 22.31(1).5         The petitioning attorney must demonstrate by


     4 SCR 22.33(3) provides: "If no appeal is timely filed, the
supreme   court  shall   review  the   referee's  report,  order
reinstatement, with or without conditions, deny reinstatement,
or order the parties to file briefs in the matter."
     5 SCR 22.31(1) provides the petitioner has the burden
     of   demonstrating,   by   clear,   satisfactory, and
     convincing evidence, all of the following:

          (a) That he or she has the moral character to
     practice law in Wisconsin.

          (b) That his or her resumption of the practice of
     law will not be detrimental to the administration of
     justice or subversive of the public interest.

          (c) That his or her representations in the
     petition, including the representations required by
     SCR   22.29(4)(a)   to  (m)    and   22.29(5),  are
     substantiated.

                                        4
                                                        No.   2016AP85-D



clear, satisfactory, and convincing evidence that the attorney

has the moral character necessary to practice law in this state,

that the attorney's resumption of the practice of law will not

be detrimental to the administration of justice or subversive of

the public interest, and that the attorney has complied fully

with the terms of the suspension or revocation order and the

requirements   of   SCR   22.26.       In   addition,    SCR 22.31(1)

incorporates the statements that a petition for reinstatement

must contain pursuant to SCR 22.29(4)(a)-(k) and (4m).6             Thus,



         (d) That he or she has complied fully with the
    terms of the order of suspension or revocation and
    with the requirements of SCR 22.26.
    6 SCR 22.29(4)(a)-(k) and (4m) provides that a petition
    for reinstatement shall show all of the following:

         (a) The   petitioner    desires      to    have      the
    petitioner's license reinstated.

         (b) The petitioner has not practiced law during
    the period of suspension or revocation.

         (c) The petitioner has complied fully with the
    terms of the order of suspension or revocation and
    will   continue  to   comply   with them  until the
    petitioner's license is reinstated.

         (d) The petitioner has maintained competence and
    learning in the law by attendance at identified
    educational activities.

         (e) The petitioner's conduct since the suspension
    or revocation has been exemplary and above reproach.

         (f) The petitioner has a proper understanding of
    and attitude toward the standards that are imposed
    upon members of the bar and will act in conformity
    with the standards.

                                   5
                                                              No.    2016AP85-D



the petitioning attorney needs to demonstrate that the required

representations in the reinstatement petition are substantiated.

     ¶7   On   review,   we   accept    a   referee's   findings      of   fact

unless they are clearly erroneous.           We review a referee's legal

conclusions, including whether the attorney has satisfied the

criteria for reinstatement, on a de novo basis.                     See In re

Disciplinary Proceedings Against Jennings, 2011 WI 45, ¶39, 334

Wis. 2d 335,   801    N.W.2d 304;   In      re   Disciplinary    Proceedings

Against Gral, 2010 WI 14, ¶22, 323 Wis. 2d 280, 779 N.W.2d 168.

We   benefit   from    the    referee's      findings   and     conclusions,

particularly when, as here, the referee has provided us with

such a thoughtful and well-structured report.             However, we are

          (g) The petitioner can safely be recommended to
     the legal profession, the courts and the public as a
     person fit to be consulted by others and to represent
     them and otherwise act in matters of trust and
     confidence and in general to aid in the administration
     of justice as a member of the bar and as an officer of
     the courts.

          (h) The petitioner has fully complied with the
     requirements set forth in SCR 22.26.

          (j) The petitioner's proposed use of the license
     if reinstated.

          (k) A full description of all of the petitioner's
     business activities during the period of suspension or
     revocation.

          (4m) The petitioner has made restitution to or
     settled all claims of persons injured or harmed by
     petitioner's misconduct, including reimbursement to
     the Wisconsin lawyers' fund for client protection for
     all payments made from that fund, or, if not, the
     petitioner's explanation of the failure or inability
     to do so.

                                    6
                                                                                   No.     2016AP85-D



not   bound    by     the     referee's           recommendation            or    by     the   OLR's

restitution       policy.          In    re       Disciplinary         Proceedings          Against

Nussburger,       2009      WI     103,       321       Wis. 2d 576,         775       N.W.2d 525;

see also     In   re     Disciplinary             Proceedings         Against          Langer,     213

Wis. 2d 125, 569 N.W.2d 465 (1997).                           The ultimate determination

of who may practice law in Wisconsin remains with this court.

Here, we accept the referee's findings, but we reach a different

conclusion     of     law     with      respect         to    SCRs    22.29(4)(e),(4m)             and

22.31(1)(a).

      ¶8      The OLR did not dispute and the referee found that

Attorney      Parks     satisfied         a       number      of     the     requirements          for

reinstatement.           He   demonstrated that he desires to have his

license reinstated, SCR 22.29(4)(a); that he has not practiced

law during the period of his suspension, SCR 22.29(4)(b); that

he has complied fully with the terms of the order of suspension

and   will    continue        to   comply         with       them    until       his     license    is

reinstated,       SCR 22.29(4)(c);7                 and       that     he        has     maintained

competence     and     learning         in    the       law,    SCR    22.29(4)(d).8               The
referee      found     that      Attorney          Parks      fully        complied       with     the

requirements         set      forth          in        SCR     22.26        as     required        by


      7The referee observed that although Attorney Parks has not
paid off the costs of the underlying disciplinary proceeding, he
entered into and is complying with a payment plan.
      8The Board of Bar Examiners filed a memorandum stating that
Attorney Parks "is currently in compliance with the court's CLE
and EPR requirements for reinstatement."     The record reflects
Attorney Parks' successful completion of numerous continuing
legal education classes.

                                                   7
                                                                                     No.      2016AP85-D



SCR 22.29(4)(h);           explained           how       he    would     use     his        license     if

reinstated, SCR 22.29(4)(j); and outlined his activities during

his    suspension,         SCR       22.29(4)(k).                We     accept       the     referee's

findings and conclusions with respect to these criteria.

       ¶9     The     more         challenging                questions        involved           whether

Attorney      Parks      has       the    moral          character       to    practice           law    in

Wisconsin, as required by SCR 22.31(1)(a), and whether he met

his burden with respect to SCR 22.29(4)(e) (requiring that the

petitioner's conduct since the suspension has been exemplary and

above reproach); SCR 22.29(4)(f) (requiring that the petitioner

has a proper understanding of and attitude toward the standards

that    are   imposed       upon         members          of    the    bar     and     will       act   in

conformity with the standards); SCR 22.29(4)(g) (requiring that

the     petitioner         can       safely          be        recommended        to        the    legal

profession, the courts, and the public as a person fit to be

consulted by others and to represent them and otherwise act in

matters of trust and confidence and in general to aid in the

administration of justice as a member of the bar and as an
officer of the courts).                    Another concern pertains to Attorney

Parks' obligation to make restitution to or settle all claims of

persons injured or harmed by petitioner's misconduct, including

reimbursement         to       the       Wisconsin             Lawyers'       Fund      for        Client

Protection for all payments made from that fund, or, if not his

explanation         of      the          failure          or      inability            to     do        so.

SCR 22.29(4m).             Failure        to    satisfy          this    criterion           bears,      in

turn,    on    whether         a     petitioner           has     the     moral      character          to
practice law in Wisconsin.                  SCR 22.31(1)(a).
                                                     8
                                                                        No.    2016AP85-D



                 I.     THE INSURANCE LICENSE INVESTIGATION

       ¶10    The referee's findings with respect to the insurance

license matter derive from a partial stipulation executed by the

parties as well as evidence from the reinstatement hearing.                            In

1998,       Attorney    Parks   was    licensed        by       the   Office    of   the

Commissioner       of     Insurance    (OCI)      as        a    Wisconsin     resident

insurance intermediary, which authorized him to sell life, fixed

and variable annuities, accident and health insurance.                          To hold

this       particular    license,     Wisconsin    residents           must    maintain

active Financial Industry Regulatory Authority (FINRA) Series 6

or 7 Registration (FINRA Registration) and provide OCI with a

"Central Registration Depository" number.

       ¶11    The parties stipulated that Attorney Parks was duly

registered through April 2014.                 However, from April 2014 to

January 24, 2019, Attorney Parks did not have the appropriate

FINRA registration.9         Yet, in his 2017 insurance license renewal

application, Attorney Parks indicated that he was eligible to

continue to hold the Variable Life/Variable Annuity lines of
authority10 and he failed to timely notify the OCI that he was

ineligible to hold the Variable Life/Variable Annuity lines of

authority due to the termination of his FINRA registration.11                          He


       The OCI found that this oversight violated Wis. Stat.
       9

§ 628.04(2) and Wis. Admin. Code § Ins. 6.59(4)(an).

       The OCI found that this representation
       10                                                              violated      Wis.
Admin. Code § Ins. 6.59(5)(b) and (d)l and 3.

       The OCI found that this oversight violated Wis. Stat.
       11

§ 628.08.

                                         9
                                                                      No.     2016AP85-D



also    failed     to   disclose   to   the    OCI   the     lawyer    disciplinary

proceeding that was then pending against him, as well as his

business     address.12      Ultimately,       Attorney      Parks    and     the   OCI

resolved the insurance matter by stipulation.                        Attorney Parks

consented     to    the   revocation     of    his   insurance        license,      the

imposition of a forfeiture, and the condition that he not seek

relicensure in the future.

       ¶12   At    the    reinstatement       hearing      Attorney         Parks   was

questioned at length about this issue.               Attorney Parks explained

that when he obtained and later renewed his insurance license he

sought guidance from an insurance professional, an individual

who was a financial advisor and a regional vice-president for

Primerica, for whom Attorney Parks worked at the time.                        Attorney

Parks explained that in 2014, Primerica informed its agents that

they considered estate planning to present a possible conflict

of interest with certain types of insurance; anyone who was

doing both should give one up.                 So, Attorney Parks opted to

resign from Primerica in April 2014 in order to continue his
estate planning practice.

       ¶13   Attorney     Parks    explained    that    as    he   was      no   longer

associated with an insurance company he knew he could no longer


       The OCI found that this failure violated Wis. Stat.
       12

§ 628.04(8) and Wis. Admin. Code §§ Ins. 6.59(5)(b), (d)(1), and
6.61(16)(a) and (d).   Attorney Parks did not timely notify the
OCI within 30 days of the formal complaint filed by OLR on
January 12, 2016, or of this court's December 13, 2018 order.
The OCI found that this violated Wis. Stat. § 628.08 and Wis.
Admin. Code § Ins. 6.61(16)(a) and (d).


                                        10
                                                                                     No.     2016AP85-D



sell insurance or act as an insurance agent and he ceased doing

so.    It was not disputed that Attorney Parks has not engaged in

the    insurance         business           since        October       2012.     Attorney          Parks

testified      that         neither         he     nor      the   professional        he    consulted

realized that he should have reported the termination of his

appointment with Primerica to the OCI.

       ¶14    In 2017, Attorney Parks decided to renew his insurance

license      in       order   to       maintain          a    hard-earned       credential.           He

stated       that      he     reviewed           the        renewal     application         with    the

individual mentioned above, and testified that neither of them

interpreted a question on the license application as requiring

him to report the then-pending OLR action.                                     He testified that

neither of them realized that because an insurance license in

Wisconsin has a variable annuity component that remains intact

even   with       a    loss       of       FINRA    Registration,          Attorney         Parks    was

impliedly asserting in his renewal application that he was still

eligible to sell variable life and variable annuity products.

The referee was satisfied with Attorney Parks' explanation and
found that these violations were not intentional.

       ¶15    As the referee observed, the OCI matter is relevant

not for the violations per se, but rather as they inform whether

Attorney      Parks         "has       a    proper       understanding          of    and    attitude

toward the standards that are imposed upon members of the bar

and will act in conformity with the standards," and whether he

"can safely be recommended to the legal profession, the courts,

and the public as a person fit to be consulted by others and to
represent         them      and    otherwise             act      in   matters       of    trust    and
                                                       11
                                                                            No.     2016AP85-D



confidence        and    in     general    to    aid   in     the   administration          of

justice as a member of the bar and as an officer of the courts."

SCR 22.29(4)(f) and (g).                The referee noted that this incident

occurred before Attorney Parks' law license suspension, and that

Attorney Parks admitted that he bore the ultimate responsibility

for his actions.              The referee found Attorney Parks' testimony

credible         and    opined      that       by    obtaining        and     relying       on

professional           advice,     Attorney         Parks     exhibited       appropriate

judgment and sought to act properly.                   The referee commented that

his errors were "greatly mitigated by his genuine attempts to

get it right."

      ¶16    The referee then considered Attorney Parks' failure to

fully disclose to the OCI the scope of his attorney misconduct.

Specifically, in his answer to the OCI's complaint, Attorney

Parks admitted having been found to have committed eight counts

of professional misconduct.                    However, he denied the remaining

characterizations in the paragraph, i.e. that he was found to

have committed eight counts of misconduct "including acts of
dishonesty,        fraud,        deceit    or       misrepresentation             against    a

client."

      ¶17    The referee acknowledged the OLR's legitimate concern

that "this appears to be an attempt to minimize his culpability,

which would cast doubt on his truthfulness, his understanding of

his   responsibilities,             and    his      fitness      to    be     consulted."

Attorney Parks took the position that that not all of the eight

counts      of     professional         misconduct          involved    violations          of
SCR 20:8.4(c)           (i.e.    acts     of     dishonesty,        fraud,        deceit    or
                                               12
                                                                         No.     2016AP85-D



misrepresentation against a client).                    So, he reasoned that the

phrase "eight counts of professional misconduct as an attorney,

including acts of dishonesty, fraud, deceit or misrepresentation

against a client" was "technically" inaccurate.                            The referee

deemed Attorney Parks' explanation credible and concluded that

he satisfied SCRs 22.29(4)(f) and (g) and that the OCI matter

should not preclude his reinstatement to the practice of law.

We accept the referee's findings and conclusions with respect to

this matter.

                             II.    2018 TAX RETURNS

      ¶18    Shortly     before     the     reinstatement         hearing,       the    OLR

expressed concern about a deduction that Attorney Parks claimed

on his 2018 tax return.              At the hearing, Attorney Parks' tax

preparer      testified      and      opined       that         the     deduction      was

appropriate, and noted that a different tax preparer had claimed

the same deduction the previous year.

      ¶19    Again,    the   issue    is     not       whether    the    deduction     was

improper, per se, but whether it reflects adversely on Attorney
Parks'      ability    to    demonstrate         that     his     conduct      has     been

exemplary and above reproach.                   SCR 22.29(4)(e).           The referee

noted that the OLR presented no testimony to contradict the tax

preparer's opinion.          The referee noted favorably that Attorney

Parks not only relied on his tax preparer's advice, but also

specifically     asked      about    that       item    while    preparing       his   tax

returns.     The referee concluded that Attorney Parks' handling of

the   tax      question      should        not     preclude           Attorney       Parks'


                                           13
                                                                           No.     2016AP85-D



reinstatement.          We accept the referee's findings and conclusion

with respect to the tax question.

                 III.    FAILURE TO REIMBURSE FIRM AND CLIENTS

      ¶20    We turn to the issue that causes us to reject this

reinstatement petition.                   The OLR suggests that Attorney Parks'

failure     to    reimburse         his    former    law    firm   for    legal    fees    he

diverted     from       it,    or    to     reimburse       certain      clients    for    an

improperly solicited "gift," should preclude his reinstatement.13

To be clear, the OLR did not seek restitution in the underlying

disciplinary proceeding, citing its restitution policy.14                                 The

underlying disciplinary                  referee did not recommend restitution

and we did not order it.                 Parks, 2018 WI 110, ¶1.

      ¶21    However,         the    OLR    now     contends   that      Attorney    Parks'

failure     to    voluntarily            reimburse    the   firm   and     these    clients

reflects     "a     degree          of     potential       callousness      or     lack    of

responsibility for his conduct."                     The OLR suggests this omission

      13   The OLR indicated that at least one member of                                  the
former      firm thought Attorney Parks should have repaid                                the
firm.

       In 2007, the OLR formulated a policy whereby it seeks
      14

restitution only under the following circumstances:

     The grievant's or respondent's rights in a collateral
      proceeding will not likely be prejudiced;
     The funds to be restored do not constitute incidental or
      consequential damages;
     The funds to be restored were in the respondent lawyer's
      direct control; and
     There is a reasonably ascertainable amount.

See, e.g., In re Disciplinary Proceedings Against Nussburger,
2009 WI 103, 321 Wis. 2d 576, 775 N.W.2d 525.

                                               14
                                                                              No.     2016AP85-D



reflects      adversely       on   Attorney          Parks'       conduct           since     his

suspension,         SCR    22.29(4)(e),        and       may     not     wholly        satisfy

SCR 22.29(4m).15          The OLR asserted that "at the least that Parks

should       satisfactorily        explain          to     the         referee        at      the

reinstatement proceeding why despite a finding of dishonesty by

the Court, Parks has apparently made no effort to pay or repay

the firm" or the others affected by his misconduct.

      ¶22     The     referee      analyzed         this       issue      carefully           and

concluded that Attorney Parks' failure to reimburse the firm and

his   former       clients   should    not     be    the       basis    for    denying        his

petition for reinstatement.            We disagree.

      ¶23     In    the   underlying    disciplinary             proceeding,          Attorney

Parks admitted that he performed legal work "on the side" for

over 30 clients and that he collected at least $13,875 in fees

that he deposited into his personal account.                           Although Attorney

Parks insisted that he had discretion over the cases he accepted

and   that    he    was    authorized     to    reduce         fees,     for        example   to

facilitate a settlement that might otherwise fail, the firm's
partners categorically denied that the firm had ever authorized

him to work "on the side" or to unilaterally reduce legal fees.


       The OLR's response references a potential failure to
      15

satisfy SCR 22.29(4)(k).     This appears to be a scrivener's
error.    Subparagraph (k) pertains to a lawyer's activities
during suspension.    Supreme Court Rule 22.29 (4m) requires a
petitioner to have made "restitution to or settled all claims of
persons injured or harmed by petitioner's misconduct, including
reimbursement to the Wisconsin lawyers' fund for client
protection for all payments made from the fund, or, if not, the
petitioner's explanation for the failure or inability to do so."


                                          15
                                                                            No.     2016AP85-D



The underlying record was replete with mutual accusations of

lying; many of the disciplinary issues turned on credibility

assessments.          At the end of the day, neither the referee nor

this court was persuaded by Attorney Parks' explanations.                                    We

determined      that      he     made   unauthorized         fee    reductions,       and/or

accepted services that benefitted him personally in exchange for

a   reduction       of    legal    fees,    at    the   firm's      expense.         He     was

disciplined, accordingly.

       ¶24    Attorney Parks was also accused of misconduct in his

dealings with C.D. and some of her relatives.                               C.D. was, at

various      times,      Attorney       Parks'    client,        tenant,    and     personal

friend from the early 1990s until her death in 2013.                              She rented

a home from Attorney Parks and she lent him money.                           He served as

her power of attorney, took her to medical appointments, and

visited her.         In her will she partially forgave the loan she had

made   him     and       she    bequeathed       to   him    a     number    of     personal

household items.               Attorney Parks was also friends with C.D's

daughter,      L.E.,       and    L.E.'s     husband,        T.E.      Attorney           Parks
represented T.E. in a personal injury case, wrote two wills for

the couple, and was the best man at their wedding.

       ¶25    The    reimbursement         dispute      at   issue    here        stems    from

T.E.'s personal injury case.                  The firm's standard contingency

fee agreement provided that the firm would receive 33 percent of

any recovery for attorney fees.                   Around the time of settlement,

Attorney Parks unilaterally reduced the attorney fees from 33

percent to 25 percent.              The firm received $12,000 less than it
should have for the legal representation of T.E.
                                             16
                                                                            No.     2016AP85-D



      ¶26     During this representation Attorney Parks repeatedly

mentioned to T.E. and L.E. that clients sometimes gave him a

"bonus."       When the couple arrived to collect their settlement

money, Attorney Parks asked about "his $5,000 bonus."                                      L.E.

wrote a $5,000 check and handed it to Attorney Parks.                               He asked

that she write "gift" on the memo line, which she did.

      ¶27     Although          Attorney    Parks       has    maintained        this    was    a

gift,      neither       this     court    nor    the    referee     in    the    underlying

disciplinary case was persuaded.                        The referee noted that the

couple had little money at this time, and found that they felt

compelled      to    give       Attorney     Parks      the    requested     bonus.            The

referee found that the "gift" was not the couple's idea; they

felt they needed to pay it to receive their settlement.                                         We

agreed      and     we    ruled     that    by        this    conduct,     Attorney       Parks

violated SCR 20:8.4(c) and SCR 20:8.4(f).

      ¶28     At his reinstatement hearing, Attorney Parks was asked

why   he    never        repaid    his    former       law    firm   the   funds        that    he

improperly diverted from it.                     Attorney Parks responded that he
not been ordered to do so, he'd had no communication with the

firm since the underlying disciplinary hearing, and the firm had

not asked for reimbursement.                     Similarly, when asked why he had

not repaid L.E. the $5,000 "gift" that was the basis of her




                                                 17
                                                                      No.       2016AP85-D



grievance against him, Attorney Parks responded that she had

never asked for it to be repaid.16

     ¶29    The referee acknowledged that these were "not the most

satisfying      answers"     to     address       what    "might     be        considered

'ethical' or 'moral' obligations."                  The referee, however, was

willing to accept that the absence of a restitution order in the

underlying disciplinary case "surely had a reasoned basis, which

should be accepted" and concluded that Attorney Parks' failure

to make restitution in the absence of a restitution order should

not preclude his reinstatement.

     ¶30    We disagree.          The requirement to make restitution in

SCR 22.29(4m) may include amounts due to those harmed by the

lawyer's     misconduct,     even     if        restitution   is     not        expressly

ordered    in    the   original       disciplinary         proceeding.             In     re

Disciplinary     Proceedings        Against       Woodard,    2012        WI    41,      340

Wis. 2d 248, 812 N.W.2d 511.              On occasion we have ordered, as a

condition of practice, that a lawyer make restitution payments

after     reinstatement      from     a    license       suspension,        even        when
restitution     was    not   ordered       in     the    underlying       disciplinary

proceeding.      Id.    In Woodward, for example, shortly before the



     16In his report, the referee noted that L.E. was present at
the reinstatement hearing, which was open to the public.     The
referee noted that "somewhat ironically her only comment was to
wish Mr. Parks the best of luck in the future." L.E. was not a
witness and thus was not cross-examined by either party so there
is no additional context for her statement, which the referee
described as "surprising and mysterious."    It is impossible on
this record to ascertain what L.E. meant by this comment.


                                           18
                                                                             No.   2016AP85-D



reinstatement hearing, the lawyer sent a former client a check

for $500 as "a full and final settlement" of an acknowledged

$1,500 debt.            The client objected.           We reinstated the lawyer's

law license but ordered the lawyer to reimburse the client in

full, as a condition of continued practice.                       Id.

       ¶31       In this case, even if we were persuaded that Attorney

Parks      had    satisfied      all    reinstatement         criteria,        imposing       a

restitution order as a condition of practice is not a viable

option; the precise amount of the obligations are difficult to

ascertain.         As the OLR explained at the time, "witness accounts

differed and credibility uncertainties rendered the amounts at

issue not reasonably ascertainable."                         In any event, we deem

Attorney Parks' explanation for his failure to make any effort

to make restitution wholly inadequate to satisfy his burden to

demonstrate        compliance      with    SCR    22.29(4)(e)          and    (4m).     This

omission also causes us to conclude that he has not demonstrated

that he possesses the requisite moral character to practice law

in this state.           See SCR 22.31(a).
       ¶32       We are under no obligation to reinstate an attorney

who has made no effort at all to make restitution to or settle

all   claims       of    persons      injured    or    harmed     by    his    misconduct.

Lathrop v. Donohue, 10 Wis. 2d 230, 237, 102 N.W.2d 404, 408

(1960) (observing that the practice of law is not a right but a

privilege); In re Disciplinary Proceedings Against Hyndman, 2002

WI    6,   ¶4,     249    Wis. 2d 650,      638       N.W.2d 293        (stating      that    a

petitioner seeking reinstatement does not enjoy a presumption of
rehabilitation           upon   the    expiration       of    a   specified        term      of
                                            19
                                                                              No.    2016AP85-D



suspension).            Upon a showing that Attorney Parks has sought in

good faith to address the requirements of SCR 22.29(4m), we will

be more favorably disposed to a future reinstatement petition.

Although a petitioner typically must wait nine months before

seeking reinstatement after denial of a reinstatement petition,

in this case we exercise our discretion to reduce that time.

SCR 22.33(4); In re Disciplinary Proceedings Against Carroll,

2004 WI 19, 269 Wis. 2d 172, 675 N.W.2d 792.                           Attorney Parks may

seek reinstatement when he can demonstrate that he has addressed

SCR 22.29(4m).

       ¶33    Finally, it is our general practice to assess the full

costs    of       a    reinstatement        proceeding        against       the    petitioning

attorney.             See    SCR 22.24(1m).           The OLR's statement of costs

indicates that the costs of this proceeding are $6,370.43 as of

July 16, 2020.                We find no basis to depart from our general

policy       in       this     matter      and    we    agree        with    the     referee's

recommendation               that    we    impose       the     full        costs     of   the

reinstatement proceeding on Attorney Parks.
       ¶34    IT IS ORDERED that the petition for reinstatement of

Daniel Parks is denied.

       ¶35    IT        IS     FURTHER     ORDERED       that    the        requirement     in

SCR 22.33(4) requiring a nine-month waiting period before filing

a subsequent reinstatement petition is waived.                              Daniel Parks may

seek     reinstatement              upon   a     showing      that     he    has     addressed

SCR 22.29(4m).

       ¶36    IT IS FURTHER ORDERED that within 60 days of the date
of this order, Daniel Parks shall pay to the Office of Lawyer
                                                 20
                                                  No.   2016AP85-D



Regulation the costs of this proceeding, which are $6,370.43 as

of July 16, 2020, or enter into a payment agreement plan with

the Office of Lawyer Regulation for the full payment of costs

over a period of time.




                              21
                                                 No.   2016AP85-D.bh



    ¶37     BRIAN HAGEDORN, J.       (dissenting).     I would grant

Attorney Parks' petition for reinstatement.

    ¶38     Accordingly, I respectfully dissent.

    ¶39     I am authorized to state that Justice REBECCA GRASSL

BRADLEY joins this dissent.




                                 1
    No.   2016AP85-D.bh




1